PER CURIAM:
*6Claimant was a student resident of Arnold Apartments of West Virginia University from June 1983 to May of 1984. He resided in apartment 704 and was assigned use of a storage cubicle number 803 on the ground floor. Although the building design included a storage cubicle for each apartment unit, some of the storage cubicles were being used by the University, and some had items in them belonging to residents who had vacated apartments. Thus, the available storage cubicles were assigned, upon request for same, on a basis of availability. The resident, to whom a storage cubicle was assigned, was expected to secure his property with his own lock. No lease contract or other item was placed in evidence to show any imposition of responsibility upon the University, or apartment management, for the safekeeping of property stored in the storage cubicles.
At some time in March or May of 1984, claimant found that his assigned storage cubicle had been taken over by another student resident and that his previously stored belongings were missing. Upon inquiry, he was advised that the cubicle had been found empty and unsecured and had been reassigned. In May of 1984, finding a storage cubicle empty and unsecured, he had placed some of his belongings in that cubicle, without having it assigned to him, and later he found that those belongings were gone.
His testimony proved nothing but his suspicions that his property, on both occasions, had been disposed of by apartment management personnel.
There being no evidence of responsibility of the University for safekeeping of claimant's property, nor of any negligence or willful misconduct on the part of the University, this claim for $1,000 is disallowed.
Claim disallowed.